LAWLOR, J.
Application for a writ of prohibition. This proceeding, brought” by W. A. Doble, is a companion proceeding to S. F. No. 11554, ante, p. 556 [241 Pac. 852], It appears that petitioner was joined as a codefendant in the same indictment with the petitioners in S. F. No. 11554, that issue was joined, and that the present application was made to restrain and prohibit respondents from further proceeding with said criminal action.
The points made in support of the application herein are, in effect, the same as those urged in S. F. No. 11554. Upon the authority of the decision in that proceeding, and for the reasons therein given, which we adopt and make a part hereof, it is hereby ordered that the application for a writ of prohibition be and the same is hereby denied as to all the counts of the indictment.
Myers, C. J., Richards, J., Shenk, J., Seawell, J., Waste, J., and Lennon, J., concurred.
Rehearing denied.